        Case 2:21-cv-00672-MTL Document 1 Filed 04/19/21 Page 1 of 9



 1   PAUL ANTHONY MARTIN
     Acting United States Attorney
 2   District of Arizona
     MARK J. WENKER
 3   Assistant United States Attorney
     Arizona State Bar No. 018187
 4   Two Renaissance Square
     40 North Central Avenue, Suite 1800
 5   Phoenix, Arizona 85004-4408
     Telephone: (602) 514-7500
 6   Mark.Wenker@usdoj.gov
     Attorneys for Plaintiff
 7
                                UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF ARIZONA
 9

10    United States of America,
                                                      VERIFIED COMPLAINT FOR
11                     Plaintiff,                     FORFEITURE IN REM
      v.
12
      Six Firearms,
13
                        Defendants In Rem.
14

15
            Plaintiff United States of America brings this Complaint and alleges as follows in
16
     accordance with Rule G(2) of the Federal Rules of Civil Procedure, Supplemental Rules
17
     for Admiralty or Maritime Claims and Asset Forfeiture Actions (“Supplemental Rules”):
18
                                    NATURE OF THE ACTION
19
            1.     This is a civil action in rem to forfeit property to the United States pursuant
20
     to 18 U.S.C. § 924(d) because the defendants in rem are firearms involved in or used in a
21
     knowing violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2), Felon in Possession of a
22
     Firearm.
23
            2.     This is a civil action in rem to forfeit property to the United States pursuant
24
     to 18 U.S.C. § 924(d) because the defendants in rem are firearms involved in or used in a
25
     knowing violation of 18 U.S.C. §§ 2 and 922(g)(1), Aiding and Abetting a Felon in
26
     Possession of a Firearm.
27
            3.     Venue and jurisdiction in Arizona are based upon 21 U.S.C. § 881(j), and
28
     28 U.S.C. §§ 1355(b) and 1395 as acts and omissions occurred in the District of Arizona
        Case 2:21-cv-00672-MTL Document 1 Filed 04/19/21 Page 2 of 9



 1   that give rise to this forfeiture action. This Court has jurisdiction. 28 U.S.C. §§ 1345 and

 2   1355, and 18 U.S.C. § 981(h).

 3                                     THE DEFENDANTS IN REM

 4               4.      The defendants in rem consist of the following:

 5                    a. Diamondback Arms, DB-10 Multi caliber rifle, SN: DB-4014923;

 6                b. SIG Sauer semi-automatic 5.56 caliber rifle, SN: 44B000179;

 7                c. Benelli, S. PA. Super Nova 12-gauge Shotgun, SN: Z5660241;

 8                d. Glock GMBH Model 20, 10mm pistol, SN: BKVU310;

 9                e. Springfield Armory, Geneseo IL EMP, 9mm pistol, SN: EMP73096; and

10                f. Smith & Wesson M&P Shield, 9mm pistol, SN: JAY2115 (collectively the

11   “defendant property”), currently in the custody of the Bureau of Alcohol, Tobacco,

12   Firearms and Explosives (“ATF”).

13      JESSICA GRAHAM KNEW CHRISTOPHER WASAR WAS A CONVICTED

14                               FELON WHO POSSESSED FIREARMS

15               5.      On June 21, 2014, local law enforcement responded to an emergency call of

16   a shooting in Peoria, Arizona. Upon arrival police located the victim later identified as

17   Matthew Wasar, unconscious outside of an apartment building with a gunshot wound to

18   the chest. Matthew Wasar is the brother of Christopher Michael Wasar (“Wasar”).

19               6.      The investigation revealed that Wasar’s estranged wife, Jessica Graham

20   (“Graham”), had a relationship with Matthew Wasar.

21               7.      At the time of the shooting, Wasar and Graham intended to confront

22   Matthew Wasar and were searching for him. While they searched the apartment, Wasar

23   and Graham held Matthew Wasar’s roommate at gunpoint.

24               8.      Wasar and Graham eventually found Matthew Wasar sitting in a vehicle

25   outside of the apartment. Wasar confronted his brother Matthew who exited the vehicle

26   with a knife. Wasar shot his brother in the chest one time. Matthew Wasar died from his

27   injuries.

28               9.      During the investigation, detectives with the Peoria Police Department

                                                       2
       Case 2:21-cv-00672-MTL Document 1 Filed 04/19/21 Page 3 of 9



 1   seized the Wasar’s vehicle and searched it. The search revealed drug paraphernalia and

 2   methamphetamine. Charges were filed on February 5, 2015, Maricopa County Superior

 3   Court, Case No. CR2014-129918-001. On December 4, 2015 Wasar was convicted of

 4   felony manslaughter and sentenced to five years imprisonment.

 5          10.     Graham knew of the events leading to Wasar’s prosecution and knew he

 6   was convicted of felony manslaughter.

 7          Post-Conviction Incident in the Desert

 8           11. On March 27, 2020, local law enforcement received a call of an assault

 9   involving weapons in the desert north of Peoria, Arizona. The victim reported that while

10   riding dirt bikes in the desert, he was involved in an altercation with Wasar.

11           12. The victim told responding officers that Wasar was armed with an

12   AR15 style rifle, a sidearm pistol and was wearing a vest with a large knife and

13   magazines attached to it.

14           13. The victim further stated that Wasar’s ex-wife, Graham, was armed with a

15   pump style shotgun.

16           14. The victim explained Wasar had punched him in the nose but because

17   Wasar was armed, he refrained from fighting back because he feared he would be shot if

18   he defended himself.

19           15. As Wasar attempted to flee in his vehicle, Graham threw wood pallets and a

20   washing machine from the back of their truck attempting to stop the officers.

21           16. Wasar eventually stopped and fled from the truck on foot but was quickly

22   apprehended.

23           17. During the search of Wasar’s truck officers located six firearms: LWRC

24   International AR15, SN: 24-37512); Glock Model 45 9mm, SN: BLDW164; FNH Model

25   FNX-45, SN: FX3UO18410; FDE Benelli 12 gauge shotgun, SN: Y107593L18; SIG

26   Sauer P226 pistol, SN: 47E009458; and Smith and Wesson M&P 15-22, SN: DET9733;

27   several rounds of ammunition, various loaded magazines, multiple knives, and

28   methamphetamine.

                                                  3
       Case 2:21-cv-00672-MTL Document 1 Filed 04/19/21 Page 4 of 9



 1           18. Wasar was arrested on charges of possession of a weapon from a prohibited

 2   person, unlawful flight from law enforcement, criminal littering, assault, and criminal

 3   trespass. On March 31, 2020, a direct complaint was filed in Maricopa County Superior

 4   Court Case No. CR2020-113521-001, charging Wasar with two counts of misconduct

 5   involving weapons, unlawful flight from law enforcement, and misdemeanor assault.

 6   Wasar failed to appear for the preliminary hearing scheduled for October 7, 2020,

 7   because he was in federal custody charged with Felon in Possession of a Firearm, 18

 8   U.S.C. §§ 922(g)(1) and 924(a)(2).

 9           19. Graham was present during this incident and arrest, knew Wasar was a

10   convicted felon, and knew he had possessed firearms.

11          Federal Charges

12           20. On July 27, 2020, officers with the Arizona Game and Fish Department and

13   U.S. Forest Service were investigating a report of a dead antelope in the Coconino

14   National Forest near Flagstaff, Arizona. Upon arrival, officers observed vehicle tracks

15   leading to a pickup and an unlawful campsite full of litter where someone was actively

16   target shooting.

17          21.    Officers saw Graham at the campsite and contacted her. Although Graham

18   knew Wasar was nearby, she told officers that she was the only individual at the

19   campsite.

20          22.    Graham misled officers about Wasar’s whereabouts because she knew

21   Wasar was a convicted felon and he had possessed and was possessing firearms.

22          23.    Officers saw several firearms, including rifles and pistols, and several

23   boxes of ammunition on the tailgate of the truck, in the truck, and on the camp tables.

24          24.    Graham admitted to target shooting and advised officers that all the trash at

25   the campsite was hers as she had been at the campsite for a couple of weeks.

26          25.    While searching for the dead antelope near Graham’s campsite, officers

27

28

                                                  4
       Case 2:21-cv-00672-MTL Document 1 Filed 04/19/21 Page 5 of 9



 1   located Wasar, laying on the ground behind a tree attempting to hide. Officers instructed

 2   Wasar to stand up, at which point they could see an empty holster on his hip looped

 3   through his belt.

 4          26.    Wasar admitted to being a convicted felon but denied possessing any of the

 5   firearms. The officers searched the area where Wasar was hiding and located a shotgun

 6   with several rounds of ammunition and a fully loaded handgun.

 7          27.    Wasar told the officers the firearms were Graham’s. Wasar was handcuffed

 8   and escorted back to the campsite.

 9          28.    When officers asked Graham why she had lied about being the only

10   individual at the campsite, Graham responded that Wasar was a felon and he was not

11   supposed to be in possession of firearms.

12          29.    Officers conducted a consent search of the vehicle and located a total of 1.8

13   grams of methamphetamine inside prescription pill bottles, a plastic baggie with a

14   grinder, and a glue stick container. Graham admitted to possessing the methamphetamine.

15          30.    Officers also located 3,376 rounds of ammunition and ten firearms:

16   Glock model 20, 10mm, SN: BKVU310; Benelli Supernova 12 gauge shotgun, SN:

17   Z5660241; Springfield EMP, 9mm semi-automatic pistol, SN: 73096; Smith & Wesson

18   .22LR semi-automatic pistol, SN: HJH0111; Smith and Wesson M&P, 9mm semi-

19   automatic pistol, SN: JAY2115; Remington 700 bolt action .308 caliber rifle, SN:

20   G6750069; SIG Sauer 556 semi-automatic 5.56 caliber rifle, SN: 44B000179;

21   Diamondback DB10 semi-automatic .308 caliber rifle, SN: DB-4014923; Henry Arms

22   H001 lever action. .22 long rifle, SN: C070504H; and Savage 11, .22-250 bolt action

23   rifle, SN: N020677.

24           31. The Diamondback DB10 semi-automatic .308 caliber rifle, SN: DB-

25   4014923, accepts large capacity magazines and was in close proximity to three 30-round

26   magazines and two 20-round magazines.

27           32. The SIG Sauer 556 semi-automatic 5.56 caliber rifle, SN: 44B000179,

28

                                                  5
       Case 2:21-cv-00672-MTL Document 1 Filed 04/19/21 Page 6 of 9



 1   accepts large capacity magazines and was in close proximity to two 20-round magazines.

 2   The magazines were located on top of a table and the firearms were resting on the ground

 3   leaning in a wooden rifle rack mounted to the table next to the magazine.

 4           33. In post-arrest interviews, Graham advised she was the owner of all the

 5   weapons.

 6           34. While being transported to jail Wasar made the following statements:

 7   He carried a gun “because I will shoot you in the knee before you can punch me”; when

 8   he lived in California he purchased a gun every 30 days for six years; he shot both of his

 9   children with birdshot from a shotgun at 100 yards; and he expressed interest in 10mm

10   caliber handguns.

11           35. The seized property was not manufactured in Arizona and therefore had

12   been shipped or transported in interstate or foreign commerce.

13           36. On September 23, 2020, Wasar was indicted by a federal grand jury for

14   violations of 18 U.S.C. §§ 922(g)(l) and 924(a)(2) (Felon in Possession of a Firearm),

15   USA v. Christopher M. Wasar, 3:20-cr-08088-PCT-DWL, United States District Court,

16   District of Arizona. The indictment included a forfeiture allegation.

17           37. On January 19, 2021, Wasar pled guilty to Count 1 of the Indictment

18   charging him with violating of 18 U.S.C. §§ 922(g)(1) and 924(a)(2), Felon in Possession

19   of a Firearm, a Class C felony offense. The elements of the offense outlined in Wasar’s

20   plea agreement establish that on July 27, 2020 Wasar knowingly possessed a firearm that

21   had been shipped or transported in interstate or foreign commerce and he knew he had

22   been convicted of a felony punishable by more than one year in prison. Further, Wasar

23   agreed to the forfeiture allegation giving up any right, title or interest in all property

24   seized on July 20, 2021, including the defendant property at issue.

25           38. On February 11, 2021, the court in USA v. Christopher M. Wasar entered

26   an Order of Forfeiture [30].

27           39. Pursuant to Fed. R. Crim. P. 32.2(b)(6) and Fed. R. Civ. P. Supp. G(4), on

28

                                                  6
        Case 2:21-cv-00672-MTL Document 1 Filed 04/19/21 Page 7 of 9



 1   February 12, 2021, the government sent notice of its intent to forfeit the seized property

 2   to James E. Wasar (Wasar’s father) and to Graham via United States Postal Service First-

 3   Class and Certified United States mail. The government also posted a notice of forfeiture

 4   on an official government internet website for at least thirty consecutive days, beginning

 5   on February 13, 2021 and ending on March 14, 2021 [31].

 6           40. On March 22, 2021 Graham and James E. Wasar filed petitions

 7   respectively, for return of property seized on July 27, 2021 [33, 34].

 8           41. In her petition, Graham claimed she is the owner of the defendant property

 9   and, therefore, the defendant property should be returned to her.

10           42. Wasar and Graham married in 2002. Although they divorced in June of

11   2014, since Wasar’s release from prison on September 20, 2018, Wasar and Graham have

12   been in a committed relationship.

13           43. Wasar is facing his third felony conviction related to possession of

14   firearms. All three of Wasar’s arrests were for felonies, and Graham was present when

15   Wasar committed manslaughter when he shot his brother.

16           44. Graham also was present with Wasar on March 27, 2020 when Wasar

17   possessed firearms and assaulted another person in the Peoria, Arizona desert.

18           45. Graham also was present with Wasar in 2021 when Wasar was arrested for

19   possession of firearms in the Coconino National Forest near Flagstaff, Arizona.

20           46. Graham allowed Wasar to possess the defendant property knowing that he
21   was a convicted felon.
22
                                  FIRST CLAIM FOR RELIEF
23
            The defendant property is firearms involved in or used in a knowing violation of
24
     18 U.S.C. §§ 922(g)(1) and 924(a)(2), Felon in Possession of a Firearm, and therefore is
25
     subject to forfeiture to the United States pursuant to 18 U.S.C. § 924(d).
26
                                SECOND CLAIM FOR RELIEF
27
            The defendant property is firearms involved in or used in a knowing violation of
28
     18 U.S.C. §§ 2 and 922(g)(1), Aiding and Abetting a Felon in Possession of a Firearm,
                                                  7
        Case 2:21-cv-00672-MTL Document 1 Filed 04/19/21 Page 8 of 9



 1   and therefore is subject to forfeiture to the United States pursuant to 18 U.S.C. 924(d).

 2                        NOTICE TO ANY POTENTIAL CLAIMANT

 3          If you assert an interest in the defendant property and want to contest the forfeiture,

 4   you must file a verified claim that fulfills the requirements set forth in Supplemental Rule

 5   G. To avoid entry of default, a verified claim must be filed no later than thirty-five days

 6   from the date this Complaint has been sent in accordance with Supplemental Rule G(4)(b).

 7          An answer or motion filed under Fed. R. Civ. P. 12 also must be filed no later than

 8   twenty-one days after filing the claim. The claim and answer must be filed in the United

 9   States District Court for the District of Arizona under the case number listed in the caption

10   above and a copy must be served upon the undersigned Assistant United States Attorney

11   at the address provided in this Complaint.

12          This notice provision does not provide you with any legal advice and is designed

13   only to provide you with a general understanding of these proceedings. Any statements

14   made in your claim or answer may be introduced as evidence against you in any related or

15   future criminal case. You should consult an attorney to represent your interests in this

16   matter and note that a stay of proceedings may be available under 18 U.S.C. § 981(g)(2).

17          IF YOU ARE A VICTIM, and have sustained economic loss as a result of the

18   crime(s) giving rise to this civil action, you may be entitled to petition for remission,

19   mitigation, or restoration under Title 28, Code of Federal Regulations (“C.F.R.”), section

20   9.2. In lieu of filing a Claim with the Court, you may promptly submit a letter outlining

21   your interest in the property to the undersigned Assistant United States Attorney. Plaintiff

22   will notify you when it has received your letter, and further instructions may be provided

23   upon conclusion of this action. The United States Attorney General shall have sole

24   responsibility for disposing of petitions for remission or mitigation with respect to

25   property involved in a judicial forfeiture proceeding under 18 U.S.C. § 981(d) and 21

26   U.S.C. § 881(d). If your status as a victim is contested, timely receipt of your letter will

27   not shield you from entry of default for failing to file a proper claim with the Court.

28

                                                    8
        Case 2:21-cv-00672-MTL Document 1 Filed 04/19/21 Page 9 of 9



 1          IF YOU ARE A LIENHOLDER, it is the policy of the United States Attorney’s

 2   Office to honor all claims received from legitimate titled lienholders as defined under 28

 3   C.F.R. § 9.2. In lieu of filing a claim with the Court, you may send a letter to the

 4   undersigned Assistant United States Attorney outlining your interest in the property,

 5   including: (1) the amount presently owed on the lien; (2) a copy of the security agreement

 6   setting forth your interest; and, (3) whether the owner is in default. If your lien is

 7   sufficient, Plaintiff will notify you to verify receipt of your letter. In the event of

 8   forfeiture, and to the extent practicable, proceeds from the sale and disposition of the

 9   subject property will be remitted to you in satisfaction of the lien. As noted above, timely

10   receipt of your letter will not shield you from entry of default for failing to file a proper

11   claim with the Court.

12                                    PRAYER FOR RELIEF

13           WHEREFORE, the United States of America prays that process issue for an arrest

14   warrant in rem issue for the arrest of the defendant property; that due notice be given to all

15   parties to appear and show cause why the forfeiture should not be decreed; that judgment

16   be entered declaring the defendant property be forfeited to the United States of America

17   for disposition according to law; and that the United States of America be granted such

18   other and further relief as this Court deems just and proper, together with the costs and

19   disbursements of this action.

20           Respectfully submitted this 19th day of April 2021.

21                                              PAUL ANTHONY MARTIN
22                                              Acting United States Attorney
                                                District of Arizona
23
                                                S/Mark J. Wenker
24
                                                MARK J. WENKER
25                                              Assistant United States Attorney

26

27

28

                                                   9
